DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 02/07/2022 for application number 16/856,653.  
Claims 1-4, 6-10, 12-16, and 18 are presented for examination.  Claims 1, 7, and 13 are independent claims.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed on 02/07/2022 has been entered.  
Claims 1, 3-4, 7, 9-10, 13-16, and 18 are amended.  Claims 5, 11, and 17 are canceled. Claims -4, 6-10, 12-16, and 18 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (US 2012/0060121 A1 hereinafter Goldberg) in view of Young et al. (US 2013/0332960 A1 hereinafter Young).

Regarding Claim 1, Goldberg teaches a method of displaying ([0039] a process for presenting content items to a user; process occurs at a client device, on a client application that permits the user to interact with server system via feed reader user interface), comprising: 
receiving a content viewing instruction ([0039] a process for presenting content items to a user; permits the user to interact with server system via feed reader user interface; [0046]-[0047] fig. 3A is a screenshot of a web browser's user interface presenting a web page that displays a feed reader user interface; “Sports” label selected by the user (i.e., content viewing instruction));  
acquiring content data from a plurality of content providers in response to the content viewing instruction ([0047] user interface includes an ordered list of content items associated with a selected label; “Sports” label selected by the user; [0049] all items in ordered list 310, including items 312, 314, and 315, displayed in compact format; it includes the source (i.e., content provider), headline, and timestamp for each item - thus, acquiring content data from a plurality of content providers); 
displaying the content data from the plurality of content providers on a display interface in a form of stitched segments ([0047] user interface includes an ordered list of content items associated with a selected label; “Sports” label selected by the user; [0049] all items in ordered list 310, including items 312, 314, and 315, displayed in compact format; it includes the source (i.e., content provider), headline, and timestamp for each item. See fig. 3A - it shows the content data (such as 324, 314, 315, etc.) from a plurality of content providers displayed in the form of stitched segments),
 wherein the method further comprises: triggering a login instruction on an interface corresponding to a current segment ([0091]-[0092] request initiated by user selection of the feed reader bookmark; upon receiving a request, server checks to see whether a login cookie, creating by previously logging in to the feed reader system, containing a user ID was received with the request; if no login cookie was received, server sends client computer a redirect to a login web page (i.e., triggering login instruction corresponding to the current segment));  
acquiring a login page from a data interface corresponding to a content provider of the current segment, for a user to enter login information ([0091]-[0092] request initiated by user selection of the feed reader bookmark; upon receiving a request, server checks to see whether a login cookie, creating by previously logging in to the feed reader system, containing a user ID was received with the request; if no login cookie was received, server sends client computer a redirect to a login web page, from which the user may log in to the feed reader) and  
saving a user identity token sent by the content provider through the data interface if login is successful ([0091]-[0092] if no login cookie was received, server sends client computer a redirect to a login web page  from which the user may log in to the feed reader; once the user has logged in to the feed reader, the user may select a bookmark and thereby initiate process; if a login cookie was received, server compares the token in the request to a stored token associated with the user; token stored in user preferences table; if the received token is consistent with the stored token, server proceeds to identify a set of content items for the requesting user; the login cookie, if included in the request, is previously generated when the user logged in to the feed reader system or logged into a related system; [0080] a respective token is generated and stored in the user data of a user when the user first implements the bookmark feature). 
However, Goldberg fails to expressly teach wherein triggering a login instruction in response to selecting a login option on an interface. 
In the same field of endeavor, Young teaches wherein triggering a login instruction in response to selecting a login option on an interface ([0059] fig. 9 illustrates a user sign in prompt displayed by the video player as a channel while at the channel level and/or the video level; in response to receiving the focus on this prompt and then receiving a selection from the directional controller, the video player displays sign in window into which the user can input their logon credentials (e.g., user name and password) to sign in to their account (i.e., triggering a login instruction in response to selecting a login option); after signing in, the user interface can be customized for the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein triggering a login instruction in response to selecting a login option on an interface, as taught by Young into Goldberg.  Doing so would be desirable because it would allow to provide a user interface by which the user can easily browse and search for content of interest and improve user experience (Young [0005]).   

As to dependent Claim 2, Goldberg and Young teach all the limitations of Claim 1.  Goldberg further teaches wherein each segment of the stitched segments corresponds to one content provider and displaying the content data from the plurality of content providers on the display interface in the form of stitched segments further comprises: displaying a preset amount of content data in each segment of the stitched segments on the display interface ([0049] all items in ordered list 310, including items 312, 314, and 315, displayed in compact format; for example, the compact format display for item 312 includes “Sports Source 1,” “Sports Headline 1,” and “Timestamp 1,” all displayed on the same line of ordered list 310; the compact format might include a brief portion of the content could be displayed next to the headline - thus, displaying a preset amount of content data in each segment.  See fig. 3A).  

Claims 7 and 8 are device claims that are corresponding to the method claims 1 and 2 respectively and therefore, rejected for the same reasons.  Goldberg further teaches a display device, comprising: a processor; and a memory for storing instructions executable by the processor ([0035] a user interfaces with the server system and views content items at a client system or device; the client system includes a computer and it includes one or more processors; memory; [0012] one or more programs stored in the memory and configured for execution by the one or more processors).

Regarding Claim 13, Goldberg teaches  non-transitory computer-readable storage medium having stored computer programs thereon which, when executed by a processor, causes the processor to perform the method ([0039] a process for presenting content items to a user; process occurs at a client device, on a client application that permits the user to interact with server system via feed reader user interface; [0035] a user interfaces with the server system and views content items at a client system or device; the client system includes a computer and it includes one or more processors; memory; [0012]-[0013] one or more programs stored in the memory and configured for execution by the one or more processors; computer readable storage medium stores one or more programs configured to be executed by a computer system) comprising: wherein the method further comprises: 
triggering a login instruction on an interface corresponding to a current segment ([0091]-[0092] request initiated by user selection of the feed reader bookmark; upon receiving a request, server checks to see whether a login cookie, creating by previously logging in to the feed reader system, containing a user ID was received with the request; if no login cookie was received, server sends client computer a redirect to a login web page (i.e., triggering login instruction corresponding to the current segment)),   
acquiring a login page from a data interface corresponding to a content provider of the current segment, for a user to enter login information ([0091]-[0092] request initiated by user selection of the feed reader bookmark; upon receiving a request, server checks to see whether a login cookie, creating by previously logging in to the feed reader system, containing a user ID was received with the request; if no login cookie was received, server sends client computer a redirect to a login web page, from which the user may log in to the feed reader); and 
saving a user identity token sent by the content provider through the data interface if login is successful ([0091]-[0092] if no login cookie was received, server sends client computer a redirect to a login web page  from which the user may log in to the feed reader; once the user has logged in to the feed reader, the user may select a bookmark and thereby initiate process; if a login cookie was received, server compares the token in the request to a stored token associated with the user; token stored in user preferences table; if the received token is consistent with the stored token, server proceeds to identify a set of content items for the requesting user; the login cookie, if included in the request, is previously generated when the user logged in to the feed reader system or logged into a related system; [0080] a respective token is generated and stored in the user data of a user when the user first implements the bookmark feature).
However, Goldberg fails to expressly teach wherein triggering a login instruction in response to selecting a login option on an interface. 
In the same field of endeavor, Young teaches wherein triggering a login instruction in response to selecting a login option on an interface ([0059] fig. 9 illustrates a user sign in prompt displayed by the video player as a channel while at the channel level and/or the video level; in response to receiving the focus on this prompt and then receiving a selection from the directional controller, the video player displays sign in window into which the user can input their logon credentials (e.g., user name and password) to sign in to their account (i.e., triggering a login instruction in response to selecting a login option); after signing in, the user interface can be customized for the user). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein triggering a login instruction in response to selecting a login option on an interface, as taught by Young into Goldberg.  Doing so would be desirable because it would allow to provide a user interface by which the user can easily browse and search for content of interest and improve user experience (Young [0005]).   

Claim 14 is a medium claim that recites similar limitations as method claim 2 above and therefore, rejected for the same reasons.  

Claims 3-4, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Young, further in view of Beringer et al. (US 2006/0026145 A1 hereinafter Beringer).

As to dependent Claim 3, Goldberg and Young teach all the limitations of Claim 2.  Goldberg further teaches wherein triggering a content loading instruction on the interface corresponding to the current segment or in response to recognizing a preset touch trajectory of the user's finger on a touch screen ([0051] as shown in fig. 3B, a selected content item (i.e., triggering a content loading instruction) 340 is displayed in expanded format; it displays the headline and source in larger type than in the compact format, followed by the content on subsequent lines); and extending the current segment to display more content data than the preset amount of content data ([0051] as shown in fig. 3B, a selected content item 340 is displayed in expanded format; it displays the headline and source in larger type than in the compact format, followed by the content on subsequent lines.  See fig. 3B - it shows the selected content item displaying more content data than the preset amount of content data shown in fig. 3A).  
However, Goldberg and Young fail to expressly teach wherein triggering a content loading instruction in response to selecting a load-more option on the interface.
In the same field of endeavor, Beringer teaches wherein triggering a content loading instruction in response to selecting a load-more option on the interface ([0056] fig. 13 illustrates search results of searching across a plurality of object classes in text view; if there are several object classes, they may be displayed with a closed norgy, giving limited information, for example, only aggregated information; there is the option to “Show all” items of a class on demand (i.e., load-more option)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein triggering a content loading instruction in response to selecting a load-more option on the interface, as taught by Beringer into Goldberg and Young.  Doing so would be desirable because it would be desirable to be able to tailor a search to reflect the user's actual needs based on what a user is doing at the particular time of the search (Beringer [0004]).   

As to dependent Claim 4, Goldberg and Young teach all the limitations of Claim 1.  Goldberg further teaches wherein triggering a content switching instruction on the interface corresponding to the current segment or in response to recognizing a preset touch trajectory of the user's finger on a touch screen ([0052] user select another item/ second item (i.e., content switching instruction);  fig. 3C shows the result of this user action;  the selected item 360 (corresponding to item 314 in compact format in fig. 3A) appears in expanded format; other items, including first item 312 (corresponding to item 340 in expanded format in fig. 3B) are displayed in compact format); and displaying the content data of other segments of the stitched segments on the display interface ([0052] user select another item/ second item;  fig. 3C shows the result of this user action;  the selected item 360 (corresponding to item 314 in compact format in fig. 3A) appears in expanded format; other items, including first item 312 (corresponding to item 340 in expanded format in fig. 3B) are displayed in compact format - thus, displaying the content data of other segments of the stitched segments.  See figs. 3A-3C).
However, Goldberg and Young fail to expressly teach wherein triggering a content switching instruction in response to selecting a switching button on the interface.
 In the same field of endeavor, Beringer teaches wherein triggering a content switching instruction in response to selecting a switching button on the interface ([0058] after hitting the “done” or “cancel” button (i.e., switching button),  the refinement dialog for the next object class is displayed). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein triggering a content switching instruction in response to selecting a switching button on the interface, as taught by Beringer into Goldberg and Young.  Doing so would be desirable because it would be desirable to be able to tailor a search to reflect the user's actual needs based on what a user is doing at the particular time of the search (Beringer [0004]).   
 
Claims 9 and 10 are device claims that are corresponding to the method claims 3 and 4 respectively and therefore, rejected for the same reasons.  

Claims 15-16 are medium claims that recite similar limitations as method claims 3 and 4 above and therefore, rejected for the same reasons.  


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Young, further in view of Simpson (US 2015/0180944 A1).

As to dependent Claim 6, Goldberg and Young teach all the limitations of Claim 1.  However, Goldberg and Young fail to expressly teach wherein acquiring reading behavior data of a user for an application within a content information aggregation stream and/or a terminal and adjusting a displaying sequence of the content data of the plurality of content providers on the display interface according to the reading behavior data. 
In the same field of endeavor, Simpson teaches a method for highly efficient and parallel data transfer and display includes employing an aggregation server to receive and filter multiple Internet data feeds and displaying each data segment in an interactive stacked ticker display on the remote computing device (see Abstract) wherein acquiring reading behavior data of a user for an application within a content information aggregation stream and/or a terminal ([0036] fig. 5 illustrates method for highly efficient parallel data transfer; receiving a plurality of Internet data sets on a server; receiving user preferences; the user preferences compiled from a user login to an account hosted by the server; the filtering of the Internet data invoke dynamic criteria based on popularity of each data feed, relevance to a particular user (e.g. because the user frequently visits the data source web site, has a social media profile that is relevant to the story, and/or other available user profile data) - thus, acquiring reading behavior data) and adjusting a displaying sequence of the content data of the plurality of content providers on the display interface according to the reading behavior data ([0036] receiving a plurality of Internet data sets on a server; receiving user preferences; the user preferences compiled from a user login to an account hosted by the server; the filtering of the Internet data invoke dynamic criteria based on popularity of each data feed, relevance to a particular user (e.g. because the user frequently visits the data source web site, has a social media profile that is relevant to the story, and/or other available user profile data) - thus, rearranging display sequence according to the reading behavior data).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein acquiring reading behavior data of a user for an application within a content information aggregation stream and/or a terminal and adjusting a displaying sequence of the content data of the plurality of content providers on the display interface according to the reading behavior data, as taught by Simpson into Goldberg and Young.  Doing so would be desirable because it would allow to provide information that is relevant, interesting, and/or necessary to deliver to a particular user (Simpson [0003]), thereby enhancing user experience.   

Claim 12 is a device claim that is corresponding to the method claim 6 and therefore, rejected for the same reasons.  

Claim 18 is a medium claim that recites similar limitations as method claim 6 above and therefore, rejected for the same reasons.  

Response to Arguments
35 U.S.C. §101: Applicant’s amendments to the claims have overcome the 101 rejections previously set forth.

35 U.S.C. §102 and §103: In the remarks, Applicant argues that the cited prior arts do not disclose or teach the features recited in amended independent claims 1, 7, and 13. 

Applicant's arguments with respect to the 102 and 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Polis et al. (US 2013/0332960 A1) discloses some embodiments can utilize a button or link for selective logging in to third party server systems, e.g., separate buttons or links to login to the user's AOL™, Yahoo™, etc. accounts. Clicking on a button or link would cause the user computer 2 to go to the site and sign in automatically. This permits the user to go immediately to the page with content of interest, e.g., user messages, home page, etc; After acquiring, from a user, whatever is needed to facilitate the user's log-in to each of their third party systems, the log-in engine can use the acquired information to automatically log the user computer system into each of their third party systems. There can be an automatic log-in to each of the third party server systems 6 or by a user-selectable button or link for each said third party server system 6. In any case, the user computer system 2 can also be provided with a user a button or link to at least one particular page within at least one of said third party server systems 6, so as to conveniently enable the user to efficiently view any page (see [0037]-[0038], [0212]). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143      

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143